RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, se constituyen las siguientes Salas de Verano para funcionar durante el receso del Tribunal entre el 1 de julio de 2012 al 30 de septiembre de 2012:

Del 1 al 31 de julio de 2012

Hon. Anabelle Rodríguez Rodríguez, presidenta
Hon. Mildred G. Pabón Charneco
Hon. Edgardo Rivera García

Del 1 al 31 de agosto de 2012

Hon. Liana Fiol Matta, presidenta
Hon. Erick V. Kolthoff Caraballo
Hon. Roberto Feliberti Cintrón

Del 1 al 30 de septiembre de 2012

Hon. Federico Hernández Denton, presidente
Hon. Rafael L. Martínez Torres
Hon. Luis F. Estrella Martínez
Los Presidentes de Sala quedan facultados para susti-tuir a los Jueces que no puedan intervenir en algún asunto ante su consideración y, asimismo, para convocar al Pleno del Tribunal cuando fuere necesario. El Tribunal conti-nuará emitiendo y certificando Opiniones y Sentencias du-rante este periodo.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo